Order, entered on May 25, 1961 adjudicating that the child “ is neglected ” unanimously affirmed, without costs. The parents, because of religious convictions, refused to give their consent to a blood transfusion. Operative procedure might have made a transfusion essential for the safety of the child. Such refusal warranted the finding of “ neglect ” within the meaning of section 2 (subd. [17], par. [g] of the New York City Domestic Relations Court Act (see People ex rel. Wallace v. Labrenz, 411 Ill. 618, cert, denied 344 U. S. 824). Such finding, however, does not constitute an adjudication that the parents neglected their child in the ordinary meaning of the word. “ Neglected ” is here used in its legal sense within the meaning of the Domestic Relations Court Act. It in no way imports a finding that these parents failed in their duty to the child in any other respect. Concur — Rabin, J. P., Valente, Stevens, Eager and Steuer, JJ.